

116 S961 IS: Improving Health Insurance Affordability Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 961IN THE SENATE OF THE UNITED STATESApril 1, 2019Mrs. Shaheen (for herself, Mr. Tester, Mr. King, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the refundable credit for
			 coverage under a qualified health plan.
	
 1.Short titleThis Act may be cited as the Improving Health Insurance Affordability Act of 2019. 2.Increase in eligibility for credit (a)In generalSubparagraph (A) of section 36B(c)(1) of the Internal Revenue Code of 1986 is amended by striking 400 percent and inserting 800 percent.
			(b)Applicable percentages
 (1)In generalSubparagraph (A) of section 36B(b)(3) of the Internal Revenue Code of 1986 as follows the table headings is amended to read as follows:
					
 (A)Applicable percentageThe applicable percentage for any taxable year shall be the percentage such that the applicable percentage for any taxpayer whose household income is within an income tier specified in the following table shall increase, on a sliding scale in a linear manner, from the initial premium percentage to the final premium percentage specified in such table for such income tier:
							In the case of household income (expressed as a percent of poverty line) within the following
			 income tier:The initial premium percentage is—The final premium percentage is—Up to 133 percent1.752.0133 percent up to 150 percent2.03.5150 percent up to 200 percent3.55.5200 percent up to 250 percent5.57.25250 percent up to 300 percent7.258.5300 percent up to 400 percent8.59.0400 percent up to 550 percent9.010.0550 percent up to 700 percent10.011.0700 percent up to 800 percent11.012.5..
				(2)Conforming amendments relating to affordability of coverage
 (A)Subparagraph (C) of section 36B(c)(2) of such Code is amended by striking clause (iv). (B)Paragraph (4) of section 36B(c) of such Code is amended by striking subparagraph (F).
 (c)Limitation on recaptureClause (i) of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended— (1)by striking 400 percent and inserting 800 percent;
 (2)by striking the period at the end of the last row of the table; and (3)by adding at the end of the table the following new rows:
					At least 400 percent but less than 600 percent$3,500 At least 600 percent but less than 800 percent$4,500..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.